DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 03/17/22, with respect to the rejection(s) of claim(s) under 35 USC 102 as being anticipated by Raskar et al (US 2013/0100250) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Raskar et al (US 2013/0100250) in view of Bruder et al (US Patent No. 9,829,564).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al (US 2013/0100250) in view of Bruder et al (US Patent No. 9,829,564).  
Regarding claim 1; Raskar et al discloses a non-line-of-sight imaging system (figure 1 and paragraph [0007]: e.g., the hidden object is behind at least one occluder, so the object is not in the direct line of sight of the camera. Nor is the hidden object visible to the camera by specular (mirror-like) reflection) comprising:
a light source (pulse laser 109 @ figure 1) for emitting light pulses along a propagation direction receivable by a relay wall (107 @ figure 1) at a variety of illumination points (figure 1 and paragraph [0044]: e.g., a series of images are captured by sequentially illuminating different points on a diffusely reflective wall 107 (one point at a time) with a pulsed laser 109);
a time-of-flight detector (103 @ figure 1) communicating with the light source (109 @ figure 1) to receive light back against the propagation direction to make time-of-flight measurements (L, W @ figure 1) of photons returning from the relay wall (107 @ figure 1) after reflection off of an object (101 @ figure 1) not within a line-of-sight of the time-of-flight detector (103 @ figure 1);
an optical position finder (301, 303, 305 @ figure 3A and paragraph [0045]: e.g., the hidden object 309 is hidden from the camera's line of sight by an occluder 313. The hidden object 309 consists of a 2 cm.times.2 cm size square white patch that is mounted in the scene. The three captured streak images 301, 303, 305 correspond to three different positions of the laser beam 301. Data is collected for different laser beam positions. Shapes and timings of the recorded response vary with laser positions and encode the position and shape of the hidden patch) for providing a position measurement of the illumination points on the relay wall (311 @ figure 3A and/or 107 @ figure 1); and 
an electronic computer (processor 121 @ figure 1) for receiving the time-of-flight measurements of the time-of-flight detector (103 @ figure 1) and position measurements of each of the illumination points (L, W @ figure 1 and paragraph [0044]: e.g., a series of images are captured by sequentially illuminating different points on a diffusely reflective wall 107 (one point at a time) with a pulsed laser 109) to produce an image of the object (200 @ figure 2) receiving light from the relay wall (107 @ figure 1). See figures 1-12 
Rasker et al discloses all of feature of claimed invention except for the optical position finder having an electronic light sensor for providing a position measurement of the illumination points. However, Bruder et al teaches that it is known in the art to provide the optical position finder (110 @ figure 7) having a time-of flight detector (198 @ figure 7 and col.36 lines 9-16: e.g., Presently available ToF detectors generally are based on the use of a pulsed signal, optionally in combination with one or more light sensors such as CMOS-sensors. A sensor signal produced by the light sensor may be integrated. The integration may start at two different points in time) and an electronic light sensor (112 @ figure 7 and col.24 lines 51-59: e.g., the expression “position” generally refers to at least one item of information regarding one or more of an absolute position and an orientation of one or more points of the object. Thus, specifically, the position may be determined in a coordinate system of the detector, such as in a Cartesian coordinate system) for providing a position measurement of the illumination points (116 @ figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of- sight imaging system of Raskar et al with the optical position finder having an electronic light sensor for providing a position measurement of the illumination points as taught by Bruder et al for the purpose of improving devices for determining a position of at least one object.
Regarding claim 2-3; Raskar et al discloses the optical position finder (301, 303, 305 @ figure 3A), employs reflected light from the light source (301 @ figure 3A), for measuring a location of the illumination points (L, W@ figure 1 and paragraph [0044]: e.g., a series of images are captured by sequentially illuminating different points on a diffusely reflective wall 107 (one point at a time) with a pulsed laser 109) concurrent with their illumination.
Regarding claim 4; Raskar et al discloses the optical position finder (301, 303, 305 @ figure 3A) measures the focal center of the time-of-flight camera system (307 @ figure 3A) on the relay wall (311 @ figure 3A).
Regarding claim 15; Raskar et al discloses the electronic computer (121 @ figure 1) determines a region (111 @ figure 1) of the relay wall (107 @ figure 1) free from occlusion (105 @ figure 1) by the object (101 @ figure 1) and reconstructs an image (200 @ figure 2 and paragraph [0043]: e.g., 3D range camera “looks around a corner" to image a hidden object, using light that has bounced (reflected) off of a diffuse reflector. The camera can recover the 3D structure of the hidden object) from a point of view of the relay wall (107 @ figure 1) to produce an image of a rear side of the object (4A-4l).
Regarding claim 16; Raskar et al discloses the time-of-flight detector (103 @ figure 1) is oriented to provide a focal point (paragraph [0111]: e.g., For a fixed laser position, L, and sensor location, w, at a time t, the allowed values of s all lie on an ellipsoid with focal points L and w) of the time-of-flight detector (103 @ figure 1) on the relay wall (107 @ figure 1) displaced from illuminated illumination points.
Regarding claim 21; Raskar et al discloses the time-of-flight detector (103 @ figure 1) provides simultaneous independent measurements of different illumination points (W, L @ figure 1) to provide increased scanning speed (paragraph [0138]: e.g., using a picosecond accurate high-speed light source and sensors) through the illumination points.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Bruder et al as applied to claim 1 above, and further in view of Zhu et al (US 2009/0147239).
Regarding claim 5; Raskar et al in view of Bruder et al combination discloses all of feature of claimed invention except for a targeting laser for transmitting a beam to strike the relay wall at the focal center of the time-of-flight detector visible by the optical position finder. However, Zhu et al teaches that it is known in the art to provide a targeting laser (204, 206 @ figure 6) for transmitting a beam to strike the relay wall (211 @ figure 6) at the focal center of the time-of-flight detector (217, 219 @ figure 6 and paragraph [0003]: e.g., The range is measured using a Time of Flight (TOF) technique based on the time interval between the pulsed, projected and detected beams.) visible by the optical position finder (201 @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of- sight imaging system of Raskar et al with limitation above as taught by Zhu et al for the purpose of increase the accuracy of detection of a particular feature on the object and to increase the resolution of the measured distance between the apparatus and a particular point on the surface of the object.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Bruder et al as applied to claim 1 above, and further in view of Rizo et al (US 2018/0136129).
Regarding claim 6; Raskar et al in view of Bruder et al combination discloses all of feature of claimed invention except for the optical position finder provides position measurements in three dimensions. However, Rizo et al teaches that it is known in the art to provide the optical position finder (20 @ figure 1) provides position measurements in three dimensions (object 10 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Rizo et al for the purpose of improving for correcting a fluorescence image of a sample, which is independent of the optical properties of the observed sample.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al, Bruder et al, and Rizo et al as applied to claim 6 above, and further in view of Mankovskii et al (US 2018/0063681).
Regarding claim 7; Raskar et al, Bruder et al, and Rizo et al combination discloses all of feature of claimed invention except for the optical position finder provides a first and second camera displaced from each other and each providing angular measurements of each illumination point to provide for triangulation of the illumination point. However, Mankovskii et al teaches that it is known in the art to provide the optical position finder (101, 115 @ figure 1) provides a first and second camera (102, 103 @ figure 1) displaced from each other and each providing angular measurements of each illumination point (figure 1) to provide for triangulation of the illumination point (paragraph [0018]: e.g., multiple rangefinders may be used to determine distance or a device's location through triangulation). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of- sight imaging system of Raskar et al with limitation above as taught by Mankovskii et al for the purpose of improving the accuracy of the measured distance.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Bruder et al as applied to claim 1 above, and further in view of Stoppa et al (US 2018/0211373).
Regarding claim 17; Raskar et al in view of Bruder et al discloses all of feature of claimed invention except for the time- of-flight detector provides multiple independent photon detectors having different focal axes displaced from an axis of propagation of the light source. However, Stoppa et al teaches that it is known in the art to provide the time-of-flight detector (20 @ figure 2 and paragraph [0085]: e.g., a modulated light for Time-of- flight style depth cameras) provides multiple independent photon detectors (20a-20b @ figure 5 and paragraph [0050]: e.g., multiple depth cameras with illuminators illuminating a surface with a curve) having different focal axes (figures SA-SB and paragraphs [0082]: e.g., the scanline of the image of the same 3D point p in the master and slave equivalent cameras, respectively, where in each camera these coordinates refer to an axis system centered at the principal point (the intersection of the optical axis with the focal plane)) displaced from an axis of propagation of the light source (26 @ figures 5A-5B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Stoppa et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raskar et al in view of Bruder et al as applied to claim 1 above, and further in view of Velten et al (US 2014/0347676).
Regarding claim 18; Raskar et al in view of Bruder et al combination discloses all of feature of claimed invention except for the light source produces two distinguishable frequencies of light and wherein the time-of-flight detectors collect separate measurements for each frequency of light. However, Velten et al teaches that it is known in the art to provide the light source (101 @ figure 1) produces two distinguishable frequencies of light (two wavelength and paragraph [0203]: e.g., a light source configured to emit light while operating in a set of modes, such that light emitted in each respective mode, out of the set of modes, maps to a particular wavelength out of a set of two or more wavelengths or to a particular waveband out of a set of two or more wavebands) and wherein the time-of-flight detectors (103 @ figure 1) collect separate measurements for each frequency of light (paragraph [0202]: e.g., light sensor means a light sensor that maps each respective sensor reading, out of a set of sensor readings, to a particular wavelength out of a set of two or more wavelengths or to a particular waveband out of a set of two or more wavebands). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of- sight imaging system of Raskar et al with limitation above as taught by Velten et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.
Regarding claim 19; Raskar et al in view of Bruder et al combination discloses all of feature of claimed invention except for the two distinguishable frequencies of light are transmitted along a same propagation axis provides a color dimension to the image of the object receiving the light based on separate measurements of each frequency of light. However, Velten et al teaches that it is known in the art to provide the two distinguishable frequencies of light (two wavelength and paragraph [0203]) are transmitted along a same propagation axis paragraph [0057]: e.g., a "vertical" axis may oriented along a local surface normal of a physical object, regardless of the orientation of the local gravitational field) and wherein the electronic computer (153, 155 @ figure 1) and wherein the electronic computer provides a color dimension (paragraph [0110]: e.g., a reconstruction algorithm. Start with an initial guess regarding the three-dimensional shape, color, and reflectance of the surface of the occluded object 501) to the image of the object (105 @ figure 1) receiving the light based on separate measurements of each frequency of light (paragraph 0203]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of-sight imaging system of Raskar et al with limitation above as taught by Velten et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.
Regarding claim 20; Raskar et al in view of Bruder et al combination discloses all of feature of claimed invention except for the two distinguishable frequencies of light are transmitted along displaced propagation axes to different illumination points to provide increased scanning speed through the illumination points. However, Velten et al teaches that it is known in the art to provide the two distinguishable frequencies of light (paragraph [0203]) are transmitted along displaced propagation axes to different illumination points (141, 143 @ figure 1) to provide increased scanning speed (figure 4 and paragraph [0107]: e.g., the 3p spatial position of a detection point on the visible surface that is directly illuminated by reflected light from an occluded object and directly reflects light to the respective pixel; t is time at which light is detected; A is illumination wavelength; c is the speed of light in a vacuum. Alternatively, cis a constant equal the product of the speed of light in a vacuum and a number, which number is greater than or equal to 0.9 and less than or equal to 1.0) through the illumination points. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine non-line-of- sight imaging system of Raskar et al with limitation above as taught by Velten et al for the purpose of improving range accuracy by aggregating the resulting point clouds obtained from measurements in the different illumination conditions.


Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a non- line-of-sight imaging system comprising all the specific elements with the specific combination including the time-of-flight detector uses a gating signal from the electronic computer controlling time-of-flight measurements by the time-of-flight detector to occur exclusively in a specified gating time and wherein the electronic computer adjusts the gating time to occur after receipt of light from the light source after initial reflection from the relay wall from each given illumination point in set forth of claim 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious a non- line-of-sight imaging system comprising all the specific elements with the specific combination including the light source provides a pulse control input controlling the pulse repetition rate of the light source and wherein the electronic computer adjusts the pulse repetition rate according to the received time-of- flight measurements to control the size of the scene in set forth of claim 12.
The prior art of record, taken alone or in combination, fails discloses or render obvious a non- line-of-sight imaging system comprising all the specific elements with the specific combination including electronic computer receives inputs identifying a region of a second relay wall and reconstructs an image from a point of view of a second relay wall receiving light from the relay wall in set forth of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Kadambi et al (US 2016/0014393) discloses a time-of-flight camera images an object around a corner or through a diffuser. In the case of imaging around a corner, light from a hidden target object reflects off a diffuse surface and travels to the camera. Points on the diffuse surface function as a virtual sensors.
2) Kirmani et al (US 2012/0075423) discloses multi-path analysis of transient illumination is used to reconstruct scene geometry, even of objects that are occluded from the camera.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 17, 2022


							/SANG H NGUYEN/                                                                                            Primary Examiner, Art Unit 2886